As filed with the Securities and Exchange Commission on May 10, 2013 File Nos. 333-137670, 811-21955 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. Post-Effective Amendment No. 12 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 14 Stewart Capital Mutual Funds (Exact Name of Registrant as Specified in Charter) 800 Philadelphia Street Indiana, PA Registrant’s Telephone Number, including Area Code: (724) 465-1412 Malcolm Polley Stewart Capital Advisors, LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Copies of Communications to: JoAnn M. Strasser Thompson Hine LLP 41 S. High Street, Suite 1700 Columbus, OH 43215 It is proposed that this filing will become effective (check appropriate box) [ X ]immediately upon filing pursuant to paragraph (b) [] on(date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Indiana and the State of Pennsylvania on the 8thday of May, 2013. Stewart Capital Mutual Funds By /s/ Malcolm E. Polley Malcolm E. Polley President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated on the 8th day of May, 2013. Signature Title /s/ Malcolm E. Polley President (principal executive officer) and Trustee Malcolm E. Polley /s/ Timothy P. McKee Treasurer (principal financial/accounting officer) Timothy P. McKee Gayland B. Cook* Trustee Debbie Shuster* Trustee Brian A. Maxwell* Trustee * Malcolm E. Polley, by signing his name hereto, does hereby sign this document on behalf of each of the above-named Trustees of Stewart Capital Mutual Funds pursuant to the powers of attorney duly executed by such persons. By /s/ Malcolm E. Polley Malcolm E. Polley Attorney-in-Fact EXHIBIT INDEX Index No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
